DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants arguments with regard to the inner annulus is drawn to newly added claim limitations. Gagne as applied below meets the newly added limitations.
Status of Claims
Amendment to the Claims was filed on July 14,  2022.
Claims 2, 4-12, 15-17, 19, and 26-28 were canceled.
Claims 1, 3, 13, 14, 18, and 20-25 are currently pending.
Drawings
The drawings were received on July 1, 2022.  These drawings are acceptable.
The drawings filed on July 1, 2022, obviate the necessity of the drawing objections raised in the office action mailed on March 3, 2022.
Specification
Amendment to the Specification was received on July 1, 2022.  
Claim Rejections - 35 USC § 112
Amendment to the claims filed on July 14, 2022, obviate the necessity of the 112(b) or 112 second paragraph rejections raised in the office action mailed on March 3, 2022.
Information Disclosure Statement
The information disclosure statements filed on March 1, 2022, is acknowledged by the examiner.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 13, 18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gagne (US PG PUB 2015/0184478) in view of Jurena et al. (US PG PUB 2014/0021382, hereinafter “Jurena”).
Regarding Claim 1, Gagne discloses an annular Pressure Control Ram Diverter (10a) for use during the drilling of a well to seal an inner annulus between a drill pipe (2a) and a casing (2b) surrounding the drill pipe while the drill pipe is a rotating or stationary in order to divert the flow of returned drilling and produced fluids into an outer annulus (para 0050), comprising: a ram blowout preventer reinforced (rams 50a and 50b) to be activated while the drill pipe is present and rotating (during drilling) and flexible seal elements (80a and 80b, para 0035 for rams 50a and 50b) contained within an internal cavity which forms a seal housing within the modified ram blowout preventer, wherein the flexible seal elements close around the drill pipe while the drill pipe is rotating or stationary to block and seal the inner annulus.
Gagne discloses the claimed invention, except it does not disclose the ram blowout preventers 50a and 50b having a flexible seal and an internal cavity which forms the seal housing within the ram blowout preventer.
Jarena teaches a ram blowout preventer (rams and pistons for blow out preventer 10) reinforced (wedges lock the sealing rams and prevent rotation, para 0022) to be activated while the drill pipe (para 0022, pipe) is present and rotating and flexible seal elements (32) contained within an internal cavity (bore in housing 12 for ram seals 24) which forms a seal housing (12) within the modified ram blowout preventer, wherein the flexible seal elements close around the drill pipe while the drill pipe is rotating or stationary to block and seal the annulus (14). 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the rams, as disclosed by Gagne, by adding seals on  pistons for blowout preventers to seal an annulus, as taught by Jurena, the seals are for the purpose of inhibiting leakage while enabling axial movement of the connecting rods to the rams. Additionally, the seal elements 24 have elastomeric elements that cooperate with one another when driven together to seal about a tubular member and inhibit flow through the annulus of the blowout preventer (para 0021-0022).
Regarding Claim 3, Jarena teaches the flexible seal elements (24) do not rotate within the seal housing (12) when the drill pipe is rotating (sealing rams are locked into position by locking wedges, para 0022).
Regarding Claim 13, Jarena teaches the pistons (22) of the hydraulic cylinders (28) of the rams are reinforced to resist the torsional forces (para 0030 and 0032 describes the locking pins 76 at the connecting rods 30 to flexible seal elements 24 at buttons 60, para 0032 describes the retraction forces of the flexible seal elements 24 on the pistons 28) exerted through the flexible seal elements and seal housing into the pistons when the drill pipe is rotating (sealing rams are locked into position by locking wedges, para 0022).
Regarding Claim 18, Gagne discloses an apparatus (100) for use while drilling a well to seal an inner annulus between a rotating or stationary drill pipe (2a) and a casing (2b) surrounding the drill pipe in order to divert the flow of returned drilling and produced fluids into an outer annulus (para 0050 describes the flow of fluid), comprising: an Annular Pressure Control Ram Diverter (10a) created by modifying a ram operated blowout preventer (50a and 50b) to be used while the drill pipe (12) is present and rotating (during drilling); rams (38) which close around the drill pipe while the drill pipe is rotating to block the inner annulus, and a pipe ram (10b) installed below the Annular Pressure Control Ram Diverter (10a).
Gagne discloses the claimed invention, except Gagne is silent regards to the ram blowout preventers 50a and 50b having a flexible seal.
Jarena teaches a ram blowout preventer (rams and pistons for blow out preventer 10) operated by hydraulic pistons (24) and modified to be activated (actuator 20) while the drill pipe (para 0022, pipe) is present and rotating and flexible seal elements (32),wherein the flexible seal elements close around the drill pipe while the drill pipe is rotating or stationary to block and seal the annulus (14). 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the rams, as disclosed by Gagne, by adding seals on  pistons for blowout preventers to seal an annulus, as taught by Jurena, the seals are for the purpose of inhibiting leakage while enabling axial movement of the connecting rods to the rams. Additionally, the seal elements 24 have elastomeric elements that cooperate with one another when driven together to seal about a tubular member and inhibit flow through the annulus of the blowout preventer (para 0021-0022).
Regarding Claims 20 and 24, Jarena teaches the Annular Pressure Control Ram Diverter (upper pipe ram 22) and the pipe ram (lower pipe ram 22) are combined into one device (fig. 2 illustrates one body housing 12).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have eliminated the bolted connection between the Annular Pressure Control Ram Diverter and the pipe ram, as disclosed by Gagne, and use one body, as taught by Jarena, for the purpose of eliminating assembly time and cost, and eliminating extra pieces. The single body also allows for less pressure leaks at a bolted flange.
Regarding Claim 21, Gagne discloses an apparatus (100) for use while drilling a well to seal an inner annulus between a rotating or stationary drill pipe (2a) and a casing (2b) surrounding the drill pipe in order to divert the flow of returned drilling and produced fluids (para 0050 describes the fluid flow) into an outer annulus (between pipe 95 and casing 2b), comprising: a first Annular Pressure Control Ram Diverter (50a, 50b for ram 10a) created by a ram blowout preventer to be used while the drill pipe is present and rotating or stationary to block the inner annulus; and a second annular pressure control ram diverter (10b) installed below the first annular pressure control ram diverter.
Gagne substantially discloses the invention as claimed, except flexible seal elements which close around the drill pipe.
Jarena teaches incorporating flexible seal elements (32) which close around a drill pipe (pipe para 0022) while the drill pipe is rotating to block an annulus (14) (sealing rams are locked into position by locking wedges, para 0022).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the rams, as disclosed by Gagne, by adding seals on  pistons for blowout preventers to seal an annulus, as taught by Jurena, the seals are for the purpose of inhibiting leakage while enabling axial movement of the connecting rods to the rams. Additionally, the seal elements 24 have elastomeric elements that cooperate with one another when driven together to seal about a tubular member and inhibit flow through the annulus of the blowout preventer (para 0021-0022).
Regarding Claims 22, 23, and 25, Gagne discloses the Annular Pressure Control Ram Diverter (10a) and the pipe ram (10b) are separate devices (illustrated in fig. 5) separated by a distance greater than the length of a standard drill pipe joint .
Regarding Claim 29,  Jarena teaches a single set of flexible seal elements (upper 26 and lower 24 rams each have a single set of flexible elements that when closed seals the annular space between the casing and the pipe) covers both Annular Pressure Control Ram Diverters and the intervening space.

Claims 1 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gardes (US 7,185,718) in view of Zonoz et al. (US PG PUB 2018/0023361, hereinafter “Zonoz”).
Regarding Claim 1, Gagne discloses an annular Pressure Control Ram Diverter (10a) for use during the drilling of a well to seal an inner annulus between a drill pipe (2a) and a casing (2b) surrounding the drill pipe while the drill pipe is a rotating or stationary in order to divert the flow of returned drilling and produced fluids into an outer annulus (para 0050), comprising: a ram blowout preventer reinforced (rams 50a and 50b) to be activated while the drill pipe is present and rotating (during drilling) and flexible seal elements (80a and 80b, para 0035 for rams 50a and 50b) contained within an internal cavity which forms a seal housing within the modified ram blowout preventer, wherein the flexible seal elements close around the drill pipe while the drill pipe is rotating or stationary to block and seal the inner annulus.
Gagne discloses the claimed invention, except it does not disclose the ram blowout preventers 50a and 50b having a flexible seal and an internal cavity which forms the seal housing within the ram blowout preventer.
Zonoz teaches a ram blowout preventer (rams and pistons for blow out preventer 10) operated by hydraulic pistons (30) and modified to be activated (actuator 24) while the drill pipe (pipe, para 0022) is present and rotating and flexible seal elements (rams 18) contained within an internal cavity (bore in housing 12 for ram seals 18) which forms a seal housing (12) within the modified ram blowout preventer, wherein the flexible seal elements close around the drill pipe while the drill pipe is rotating or stationary to block and seal the annulus. 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the rams, as disclosed by Gagne, by adding seals on  pistons for blowout preventers to seal an annulus, as taught by Zonoz, for the purpose of sealing about a pipe or tubular member present within a bore (para 0022).
Regarding Claim 14, Zonoz teaches the flexible seal elements (plates 130 within seal elements 18 rotate while the flexible seal elements close to a seal position about a pipe, para 0023) rotate within the seal housing (12).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753